Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 3/15/2021 has been entered. 
Claim Status
Claims 6-24 are pending.
Claims 1-5 are canceled by Applicant. 
Reasons for Allowance
Claims 6-24 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 6, Applicant added limitation of “wherein the photodetectors are co-planar with the plurality of metal structures” in claim 6, the most relevant prior art reference (US 2018/0331136 A1 to Crocherie) substantially teach some of limitations in claim 6 as indicated in the previous Non-Final Office Action dated on 12/28/2020, but not this added limitation. Therefore, the claim 6 is allowed. 
Regarding claim 7, 10-13 and 22-24, they are allowed due to their dependencies on the claim 6.
Regarding claim 8, Applicant combines the base claim 6 with the allowable subject matters in claim 8, “at least one air gap formed between the antireflective material and each of the plurality of metal structures” as indicated in the previous Non-Final Office Action dated on 12/28/2020. Therefore, the claim 8 is allowed. 
Regarding claim 9, it is allowed due to its dependency on the claim 8.
Regarding claims 14-21, they are allowed as the reasons stated in the previous Non-Final Office Action dated on 12/28/2020. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARUN LU/Primary Examiner, Art Unit 2898